DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 10 February 2022, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
The closest prior art, known by Zhou et al. (“Development of a novel RAFT-UV grafting technique to modify polypropylene membrane used for NOM removal”, Separation and Purification Technology, 70, (2010), 233-240), teaches a process for membrane surface modification wherein polypropylene microporous membrane (PPMM) was soaked in a solution for 60 min comprising benzophenone (BP; type II photoinitiator) in heptane, and then UV irradiation was carried out for 15 mins (creating free radicals).  After that, the BP immobilized PPMM was put into a solution comprising dibenzyltrithiocarbonate (DBTTC; contains thiocarbonylthio group) and acrylic acid (AAc) in ethanol, then the photoinduced RAFT-mediated graft polymerization was conducted.  The AAc modified membranes with the macro-chain transfer agents on the surface were used for block graft copolymerization.  The AAc modified membrane, acrylamide (AAm), and 2,2’-azobisisobutyronitrile (AIBN) were introduced.  The solution was saturated with purified argon for 60 min under stirring and subjected to heat to initiate RAFT-mediated block graft copolymerization of AAm [2.2].
Zhou et al. fails to teach wherein the thiocarbonylthio-containing groups are directly bonded to carbon atoms on a polymeric backbone of said polymeric substrate (see Applicant’s Remarks, p5-6).  Zhou et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught surface modified polypropylene membrane, to the specifically claimed method of making a first article by providing a polymeric substrate, generating free radicals on the surface of the substrate, by which a thiocarbonylthio-containing compound is directly attached to carbon atoms on the polymeric backbone, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nunez et al. (US Serial No. 2010/0315588) and Linhardt et al. (US Serial No. 2012/0022180) both teach biomedical devices, such as contact lenses formed from the polymerization product of a mixture comprising a hydrophilic polymer comprising one or more hydrophilic units and one or more thiol carbonyl thiol fragments [abs].  The references fail to teach the method of making a  first article comprising a functionalized substrate, the method comprising: providing a solid polymeric substrate, generating free radicals on the surface of the substrate, reacting the free radicals of the treated substrate with a fluid comprising a thiocarbonylthio-containing compound to covalently bond a plurality of thiocarbonylthio-containing groups direct to carbon atoms in a polymeric backbone of the polymeric substrate.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767